Citation Nr: 9903024	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchial asthma 
with chronic obstructive pulmonary disease.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from October 1963 to 
February 1964 and from June 1965 to April 1968.  

Additional development is necessary, based on information 
received from the veteran indicating that the Social Security 
Administration had established a period of disability for the 
veteran from August 1995.  Although the United States Court 
of Veterans Appeals (Court) had cast the Department's duty to 
obtain such records in terms of its duty, under 38 U.S.C.A. 
§ 5107(a) (West 1991), to assist claimants who had submitted 
a well-grounded claim, see e.g., Martin v. Brown, 4 Vet. 
App. 136 (1993), Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), in Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996), the Court referred to obtaining these 
records in terms of the Department's "obligation to review a 
thorough and complete record", under which "VA is required 
to obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight."  
In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should obtain copies of the 
Social Security Administration record 
that formed the basis of the decision to 
establish a period of disability, as well 
as the favorable decision.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO then should review the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  
 
After the veteran and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

MES W. REILLY)



- 3 -


